Name: 92/392/EEC: Council Decision of 30 June 1992 on temporary national compensation for farmers in Germany
 Type: Decision_ENTSCHEID
 Subject Matter: taxation;  economic policy;  farming systems;  Europe
 Date Published: 1992-07-30

 Avis juridique important|31992D039292/392/EEC: Council Decision of 30 June 1992 on temporary national compensation for farmers in Germany Official Journal L 215 , 30/07/1992 P. 0100 - 0101COUNCIL DECISION of 30 June 1992 on temporary national compensation for farmers in Germany (92/392/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas to compensate for the lower farm incomes resulting from reductions in prices expressed in national currency brought about in Germany by the adaptation of agricultural conversion rates, Council Regulation (EEC) No 855/84 of 21 March 1984 on the calculation and dismantlement of the monetary compensatory amounts applying to certain agricultural products (4), provided that, subject to certain specified conditions, a special national aid granted through the value added tax (VAT) system was compatible with the common market; whereas the aid provisions laid down in that Regulation are not limited in time; whereas Twentieth Council Directive 85/361/EEC of 16 July 1985 on the harmonization of the laws of the Member States relating to turnover taxes - Common system of value added tax; derogations in connection with the special aids granted to certain farmers to compensate for the dismantlement of monetary compensatory amounts applying to certain agricultural products (5), laid down the conditions under which VAT could be used for the grant of this special aid; Whereas the Council, when adopting Directive 85/361/EEC, noted that the consequences of the dismantlement of monetary compensatory amounts are temporary and degressive; whereas farm incomes in Germany have recently developed in an unsatisfactory manner; whereas the said Directive expired on 31 December 1991; whereas it is therefore appropriate to provide for an income support benefit for the farm sector in Germany in 1992; Whereas the mechanism for granting aid as laid down in Directive 85/361/EEC is production-linked; whereas the need to support incomes for 1992 temporarily could be met more appropriately by national farm support measures; whereas due account should be taken of the farm structure in the Laender of the former German Democratic Republic; whereas the aid provided for in Council Decision 88/402/EEC of 30 June 1988 on aid to farmers in the Federal Republic of Germany (6) should be granted notwithstanding this Decision, HAS ADOPTED THIS DECISION: Article 1 Without prejudice to Decision 88/402/EEC, Germany is hereby authorized to grant to farmers, from 1 January 1992 until 31 December 1992, special national aid which is not linked to prices or to production, under the following conditions: 1. Individual farmers shall qualify for aid per hectare of utilized agricultural area of their holdings; however, the aid per holding shall not be less than DM 1 500 and shall not exceed DM 16 000 per year. This aid shall be paid on a one-off basis. 2. Germany may lay down that farmers who cooperatively work the same holding on 1 January 1992 receive the aid specified in point 1. The ceiling on area and maximum amount shall be multiplied by the number of farmers in the cooperative. 3. In principle, only farmers who are members of the German farm retirement pension scheme (GAL) may qualify for this scheme; 4. Derogations from point 1 except as regards the one-off payment and from point 3 shall be applied to the extent necessary to take account of the farm structure in the new Laender. 5. Germany shall fix the unit amount referred to at point 1, the conditions of point 4, and all other implementing details in such a way as to ensure that the overall volume of the special aid does not exceed DM 2 200 million. Article 2 1. Germany shall notify to the Commission drafts of detailed provisions and of any further amendments relating to the implementation of the aid scheme referred to in Article 1. At the request of the Commission, it shall provide further guidance information. 2. Germany may not implement the relevant provisions before such time as the Commission has ascertained their compatibility with the stipulations set out in Article 1. The Commission shall decide on whether to approve the draft provisions within two months from the date of receiving them. Article 3 This Decision is addressed to the Federal Republic of Germany. Done at Luxembourg, 30 June 1992. For the Council The President Arlindo MARQUES CUNHA (1) OJ No C 54, 29. 2. 1992, p. 4.(2) OJ No C 176, 13. 7. 1991.(3) OJ No C 106, 27. 4. 1992, p. 19.(4) OJ No L 90, 1. 4. 1984, p. 1.(5) OJ No L 192, 24. 7. 1985, p. 18.(6) OJ No L 195, 23. 7. 1988, p. 70.